Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first office action in response to the above identified patent application filed on 01/25/2019.  Claims 1-8 are currently pending and being examined.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1-8 are objected to because of the following informalities:  Claim 1, lines 11 and 12 labels the pumping chamber with the reference character as “(D)”.  Applicant’s own claims later indicate that “(D)” is the delivery manifold.  Appropriate correction is required.  Applicant is encouraged to thoroughly check all the reference characters and check for accuracy and consistency. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The reference sign for the intake manifold “S” is not shown in either of the figures.  Applicant is encouraged to thoroughly review all the reference characters in the claims and ensure they are in at least one figure.  Corrected drawing sheets in 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a) as being anticipated by Clark (USPN 578,002).

    PNG
    media_image1.png
    767
    475
    media_image1.png
    Greyscale

In reference to independent claim 1, Clark discloses a piston pump (fig 1), comprising: a main body (everything above element C, see annotated fig 1 above); a head (A and C), sealingly associated to the main body at a coupling surface (A and C are sealed to housing of F); a pumping chamber (C1), at least one portion of which is afforded in the head (C1 is located in the head A and C); a piston (I), provided with a head (head of I) that is sealingly slidable in the pumping chamber (gland H seals the plunger I) along a longitudinal direction;  characterized in that it comprises: 
a valve seat (see annotated figure 1 above), afforded in the head (A and C), which has an access opening (opening in C where C joins F, see annotated figure 1 above) on the coupling surface (where F joins C, see annotated figure 1 above) and is placed in communication with an intake manifold (the valve seat is in the head and is in fluidic communication with intake manifold B), with a delivery manifold (G) and with the pumping chamber (C1);  a suction valve (D)  and a delivery valve (E) sealingly arranged internally of the valve seat (see annotated figure 1 above, the valves D and E are located within the valve seat and must seal to function); 
wherein the suction valve (D) is movable between an opening position (opens when the piston I moves up, fig 1), in which it enables communication between the intake manifold (B) and the pumping chamber (C1), and a closing position, in which it prevents communication between the intake manifold (B)  and the pumping chamber (C1, fig 1 shows D closed as the piston I moves down and moves fluid out the delivery valve; page 1, lines 63-69); and 
wherein the delivery valve (E) is movable between an opening position (E is shown open in fig as fluid is delivered to the delivery manifold G), in which it (G) and the pumping chamber (C1; page 1, lines 69-73 discloses opening of the delivery valve E), and a closing position, in which it prevents communication between the delivery manifold (G) and the pumping chamber (C1; lines 69-73 indicates lack of flow when E is not open).  
In reference to dependent claim 2, Clark discloses the pump according to claim 1, wherein the valve seat (see annotated figure 1 above) has a longitudinal axis (Y, see annotated figure 1 above), and wherein the suction valve (D) and the delivery valve (E) are inserted in the valve seat (see annotated figure 1 above) concentrically with the longitudinal axis (the valves E and D are inserted into their respective holes along the axis Y).  
In reference to dependent claim 3, Clark discloses the pump according to claim 2, wherein:  the suction valve (D) has an inlet opening (bottom of D, fig 1), placed in communication with the intake manifold (B), and an outlet opening (top of D, fig 1), placed in communication with the pumping chamber (C1); the delivery valve (E) has an inlet opening (bottom of E), placed in communication with the pumping chamber (C1), and an outlet opening (top of E), placed in communication with the delivery manifold (G); the outlet opening (top of D) of the suction valve (D) faces the inlet opening (bottom of E) of the delivery valve (the outlet of D faces the inlet of E, fig 1).  
In reference to dependent claim 4, Clark discloses the pump according to claim 1, wherein the valve seat (see annotated figure 1 above) has a longitudinal axis (Y) that is parallel to the longitudinal sliding direction of the piston (the sliding direction of the piston I is parallel to the longitudinal axis Y, see annotated figure 1 above)
In reference to dependent claim 5, Clark discloses the pump according to claim 4, wherein the pumping chamber (C1) is placed in communication with the valve seat (see annotated figure 1 above) via a connecting conduit (see annotated figure 1 above), afforded in the head (A and C) along a direction perpendicular to the longitudinal direction (the connecting conduit, see annotated fig 1 above, runs perpendicular to the longitudinal direction).  
In reference to dependent claim 7, Clark discloses the pump according to claim 1, wherein the intake manifold (B) is afforded in the head (see annotated figure 1 above), in a position in proximity of the valve seat (see annotated figure 1 above, B is in proximity to the valve seat).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Clark (USPN 578,002) in view of Deminski (USPN 4,661,050).
In reference to dependent claim 6, Clark discloses the pump according to claim 1, however  
Clark, in the first embodiment, does not teach the delivery manifold is afforded in the head, in a space comprised between the piston and the valve seat.
Deminski, a similar piston unit, teaches the delivery manifold (42, fig 1) is afforded in the head (2), in a space comprised between the piston (130, fig 1) and the valve seat (32 capped by 34, fig 1 shows the delivery manifold 42 between the piston 9 and the valve seat, capped by 34 in fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the delivery manifold location of Deminski in the pump of Clark “thereby minimizing floor space and interconnecting conduits” col 3, lines 59-60; Deminski.   To be clear the modification is made by moving the delivery manifold G so it is located between the valve seat and the piston in the head C of Clark.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Clark (USPN 578,002) in view of Ohashi (USPN 6,508,637)
In reference to dependent claim 8, Clark discloses the pump according to claim 1, however 
Clark is silent to
Ohashi, a similar piston pump, teaches the access opening of the valve seat is closed by a screwed cap (12 can be considered a “cap” of the head 11, col 3, lines 27-29 discloses “a fixing member which may be in the form of a plurality of removable bolts 19A”, https://www.google.com/search?q=screwed+definition&rlz=1C1GCEB_enUS801US801&oq=s&aqs=chrome.1.69i59l3j69i57j69i60l4.6048j0j1&sourceid=chrome&ie=UTF-8 defines screwed as “(of a bolt or other device) having a helical ridge or thread running around the outside.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the screwed construction of Bauer to join the F to the head in Clark because it “is quite advantageous from the standpoint of cost”.  Using a screwed connection to connect the body to the head allows for quick low cost assembly.  To be clear the modification is done by attaching F to C with bolts, F alone is considered to be the cap.  While F is a part of the body nothing precludes it from being interpreted as being a cap.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Langmyhr (USPN 2,330,781) discloses a piston pump.
 Baur (USPN 3,330,217) discloses a discharge manifold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.N/Examiner, Art Unit 3746                                                                                                                                                                                                        /DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746